Citation Nr: 0515082	
Decision Date: 06/03/05    Archive Date: 06/15/05

DOCKET NO.  04-27 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for residuals of a right 
knee injury.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez Pollack, Associate Counsel


INTRODUCTION

The veteran had active service from October 1950 to November 
1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  In April 2005, the veteran testified at a hearing 
at the RO before the undersigned.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The VCAA substantially modified the circumstances under which 
VA's duty to notify and assist claimants applies, and how 
that duty is to be discharged.  See 38 U.S.C.A. §§ 5100- 
5103A, 5106-7 (West 2002).  VA has published regulations 
implementing many of the provisions of the VCAA.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

The VCAA requires that VA assist in obtaining relevant 
records when such records have been identified.  See 
38 U.S.C.A. §  5103A.  When the record contains sufficient 
evidence to identify and locate the necessary evidence, the 
VA is required to assist the claimant by requesting the 
evidence directly from the source.  38 C.F.R. § 3.159(c)(1).

The Board notes that the veteran's service medical records 
were apparently destroyed in fire at the National Personnel 
Records Center (NPRC) in 1973.  The RO contacted NPRC in an 
attempt to locate any available records, including U.S. 
Surgeon General's Office reports (morning reports), and to 
ascertain if the veteran's records could be reconstructed.  
However, the only records available were some Daily Sick 
Reports dated in 1952.  The United States Court of Appeals 
for Veterans Claims ("the Court") has held that in cases 
where records once in the hands of the government are lost, 
the Board has a heightened obligation to explain its findings 
and conclusions and to consider carefully the benefit-of-the-
doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  

During his April 2005 Board hearing, the veteran stated that 
he was recently treated at the VA hospital in Bonham, Texas, 
for his knee problems and underwent x-rays of his right knee, 
right hip, and back on March 29, 2005.  However, the claims 
file does not reflect that medical records from the VA 
medical facility in Bonham were obtained nor does it reflect 
that the RO requested the records.  The Board is of the 
opinion that these medical records should be obtained in 
accordance with the directives of the VCAA, prior to 
appellate consideration of the veteran's claim.

Thus, this case is REMANDED to the RO for the following 
action:

1.	The RO should request all medical 
records from the VA Medical Center in 
Bonham, Texas, regarding the 
veteran's treatment for a right knee 
disorder, to particularly include x-
rays and treatment records dated in 
March 2005.

2.	Thereafter, the RO should 
readjudicate the veteran's claim for 
service connection for residuals of a 
right knee injury.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should 
be provided with a supplemental 
statement of the case (SSOC).  The 
SSOC should contain notice of all 
relevant actions taken on the claim, 
to include a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue 
currently on appeal since the July 
2004 statement of the case. An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if 
in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	D.J. DRUCKER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




